61 N.J. 576 (1972)
J. FRANK BROOKS, ET AL., PLAINTIFFS-APPELLANTS,
v.
CITY OF ORANGE, ET AL., DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued November 20, 1972.
Decided December 4, 1972.
*577 Mr. Samuel A. Gennet argued the cause for appellants (Mr. John Methfessel, on the brief; Messrs. Gennet and Methfessel, attorneys).
Mr. Maurice B. McLaughlin argued the cause for respondent (Messrs. Galvin and McLaughlin, attorneys).
PER CURIAM.
Certification was granted in this matter, 60 N.J. 514 (1972), and also in J.H.M. Realty Corp. v. Town of Belleville, 60 N.J. 471 (1972), also decided this day, 61 N.J. 577, to permit consideration of the doctrine of Reimann v. Monmouth Consolidated Water Co., 9 N.J. 134 (1952), and Sydney Grossman Hotel Corp. v. Lakewood Water Co., 27 N.J. 91 (1958). We are not persuaded to depart from those decisions and hence the judgment herein is affirmed.
For affirmance  Chief Justice WEINTRAUB, Justices HALL and MOUNTAIN, and Judges CONFORD, SULLIVAN and LEWIS  6.
For reversal  None.